DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel method for retrofitting a trampoline including the steps of removably connecting a plurality of caps to the top of extant vertical poles, removably connecting a plurality of horizontal poles between the caps to form a regular polygon with its vertices located at the caps, and removably connecting a plurality of upward-extending poles to the caps to form a pyramidal structure. The prior art fails to teach a canopy removably coupled to the trampoline in the same manner including caps, horizontal poles forming a regular polygon with vertices at the caps, upward poles forming a pyramid and a flexible material removably connected to the upward poles.
The prior art considered nearest the applicant’s invention is as follows: Andon ‘959 teaches a trampoline canopy, but fails to teach the use of caps at the ends of vertical poles, a polygonal horizontal frame, or a pyramidal top. Publicover et al. and Nichols et al., teach a trampoline with a fence, but fails to discuss the polygonal horizontal frame. Lai and Andon ‘270 teach a trampoline with a canopy, but also fails to teach the polygonal horizontal frame at the tops of the vertical poles. Zeigler teaches a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636